Title: To James Madison from Edward Livingston, April 1801
From: Livingston, Edward
To: Madison, James


Dear Sir
New York Apl. 1801.
I regret very much that I had not the pleasure of seeing you before I left the Seat of Government. On taking a final leave of that body in which I began my political noviciate with the advantage of your friendship & advice it would have been interesting to review the changes it has undergone since that period with one Whose liesure & observation have enabled him to mark their causes and effects to so much advantage. Some of those changes from the proud republican Majority in which we first met to the inefficient form with which Alien Sedition & other unconstitutional Laws were opposed can not be contemplated without some degree of terror mingled with the joy for our escape. It will require all the moderation and firmness of the new administration to make that escape complete—those characteristics properly combined & impressed on all public Measures I think must secure to republicanism the advantage it has gained—there is a general disposition as far as my observation goes to be reconciled to the change—& if no violent measures are pursued, no Removals take place for which satisfactory reasons can not be given—and the System of Oeconomy practised which we have always professed—there will be no bounds to the Spirit of proselytism which already has begun to work.
A Violent Effort is now making to retain the Executive and recover the legislative power of the State Government—but it is resisted with a becoming energy Our Majority in the City will be much greater than at the last election and our accounts from the other parts of the State are very flattering. It will be I think prudent to defer any removals that may be intended for some weeks. As I have some reason to believe that of the collector of this port is among the number I have been desired to name a gentleman who I believe is known to you (Mr. Ths. Tillotson) as an Applicant for that Office should it become Vacant. I am Dr Sir with the highest respect & Esteem Your Friend & Mo Obdt Serv
Edward Livingston
 

   
   RC (DLC). Docketed by JM, with the notation: “recommendg Mr. Tillotson.” Faded New York postmark is 20 or 30 Apr.



   
   Between 1795 and 1797 Livingston and JM had served together in Congress.



   
   Thomas Tillotson was the husband of Livingston’s sister Margaret. Elected to the Seventh Congress, Tillotson in August 1801 resigned that seat and accepted the office of New York secretary of state—a post he held, except for one year, until 1808.



   
   Edward Livingston was appointed by Jefferson as U.S. attorney for the federal district of New York in late March, a position he filled while also serving as mayor of New York City (1801–3) (Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]).


